 Case 1:21-cv-00118-HYJ-SJB ECF No. 3, PageID.54 Filed 02/09/21 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


MARK ANTHONY THOMAS,

                        Petitioner,                     Case No. 1:21-cv-118
v.                                                      Hon. Hala Y. Jarbou
MATT MaCAULEY,

                        Respondent.
____________________________/

                                              OPINION

                This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). The

Court may sua sponte dismiss a habeas action as time-barred under 28 U.S.C. § 2244(d). Day v.

McDonough, 547 U.S. 198, 209 (2006). After undertaking the review required by Rule 4, the

Court concludes that the petition is barred by the one-year statute of limitations. Nonetheless, the

Court will permit Petitioner, by way of an order to show cause, an opportunity to demonstrate why

his petition should not be dismissed as untimely.
 Case 1:21-cv-00118-HYJ-SJB ECF No. 3, PageID.55 Filed 02/09/21 Page 2 of 12




                                            Discussion

I.     Factual Allegations

               Petitioner Mark Anthony Thomas is incarcerated with the Michigan Department of

Corrections at the Bellamy Creek Correctional Facility (IBC) in Ionia, Ionia County, Michigan.

On August 17, 2012, Petitioner pleaded nolo contendere in the Wayne County Circuit Court to

third-degree criminal sexual conduct (CSC-III), in violation of Mich. Comp. Laws § 750.520d and

to being a fourth habitual offender, Mich. Comp. Laws § 769.12. Petitioner was initially charged

with first-degree criminal sexual conduct, assault with intent to commit sexual penetration, and

felonious assault.   See https://cmspublic.3rdcc.org/CaseDetail.aspx?CaseID=1272720 (visited

Feb. 5, 2021).    Moreover, at the preliminary examination, the prosecutor sought to add a

kidnapping charge and Petitioner was bound over on that charge as well. (Prelim. Exam. Tr., ECF

No. 1-1.) The Wayne County Circuit Court docket suggests that the prosecutor did not amend the

information to include that charge before the plea was entered.

               During the preliminary examination, the victim testified that she agreed to permit

Petitioner to penetrate her mouth and her vagina with his penis in exchange for money. She then

left for a while. During her absence, she acquired crack cocaine and, upon her return, smoked

some of the drug. The victim reported that, thereafter, Petitioner threatened her with a sword and

hit her with the sheath of the sword to force a penile/oral penetration against her will, and then an

attempted penile anal penetration against her will. Petitioner was forcing another penile/oral

penetration when the victim used her cell phone to summon help.

               On September 4, 2012, the court sentenced Petitioner to a prison term of 4 to 15

years. Petitioner’s earliest release date passed almost five years ago; his maximum discharge date

                                                 2
 Case 1:21-cv-00118-HYJ-SJB ECF No. 3, PageID.56 Filed 02/09/21 Page 3 of 12




is May 28, 2027. See https://mdocweb.state.mi.us/otis2/otis2profile.aspx?mdocNumber=476165

(visited Feb. 5, 2021).

                On January 20, 2021, Petitioner filed his habeas corpus petition. Under Sixth

Circuit precedent, the application is deemed filed when handed to prison authorities for mailing to

the federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). The form petition indicates

that it was placed in the prison mailing system on January 11, 2021. (ECF No. 1, PageID.22.) The

petition, however, was not prepared by Petitioner. It was prepared by a “prison litigator/jailhouse

lawyer,” Jason Sanders (Id., PageID.5, 22.) Petitioner signed a verification, but the date on that

document is January 20, 2021. (Id., PageID.23.) The postmark on the envelope containing the

petition was February 2, 2021. That leaves an unusually long gap between signature and actual

mailing; however, the Court will presume the date that Petitioner signed the verification is the date

he handed the petition to prison officials for mailing and that any delay beyond that date is

attributable to prison officials.

II.     Statute of Limitations

                Petitioner’s application appears to be barred by the one-year statute of limitations

provided in 28 U.S.C. § 2244(d)(1), which became effective on April 24, 1996, as part of the

Antiterrorism and Effective Death Penalty Act, Pub. L. No. 104-132, 110 Stat. 1214 (AEDPA).

Section 2244(d)(1) provides:

        (1) A 1-year period of limitation shall apply to an application for a writ of habeas
        corpus by a person in custody pursuant to the judgment of a State court. The
        limitation period shall run from the latest of

                (A)     the date on which the judgment became final by the conclusion of
                direct review or the expiration of the time for seeking such review;


                                                 3
    Case 1:21-cv-00118-HYJ-SJB ECF No. 3, PageID.57 Filed 02/09/21 Page 4 of 12




                  (B)     the date on which the impediment to filing an application created by
                  State action in violation of the Constitution or laws of the United States is
                  removed, if the applicant was prevented from filing by such State action;

                  (C)     the date on which the constitutional right asserted was initially
                  recognized by the Supreme Court, if the right has been newly recognized
                  by the Supreme Court and made retroactively applicable to cases on
                  collateral review; or

                  (D)    the date on which the factual predicate of the claim or claims
                  presented could have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).

                  In most cases, § 2244(d)(1)(A) provides the operative date from which the one-year

limitations period is measured. Under that provision, the one-year limitations period runs from

“the date on which the judgment became final by the conclusion of direct review or the expiration

of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). The procedural history set forth

by Petitioner’s jailhouse lawyer is inaccurate. Petitioner reports that he appealed his judgment of

conviction to the Michigan Court of Appeals on October 16, 2012 and that the appeal concluded

on April 2, 2013.

                  The Wayne County Circuit Court docket tells a different story.                                  See

https://cmspublic.3rdcc.org/CaseDetail.aspx?CaseID=1272720 (visited Feb 5, 2021). That docket

shows that on October 16, 2012, the trial court appointed counsel so that Petitioner could pursue

an application for leave to appeal. To facilitate that effort, the plea and sentencing transcripts were

ordered. But no application for leave to appeal was filed. 1 See https://courts.michigan.gov/



1
  Petitioner’s jailhouse lawyer suggests that appellate counsel “coerced defendant” to not pursue an appeal, (Pet., ECF
No. 1, PageID.2), because she “threatened that he would receive more time if he appealed,” (Id., PageID.6). Petitioner
offers that threat as proof of ineffective assistance; however, the same words might be used to describe professionally
reasonable advice that “undoing” the plea would potentially subject Petitioner to life sentences for CSC-I or
kidnapping and certainly a much less favorable sentence if the court imposed a term-of-years sentence. Compare
Mich. Comp. Laws § 777.62 (sentencing grid for Class A Offenses, including CSC-I) and Mich. Comp. Laws § 777.63
(sentencing grid for Class B Offenses, including CSC-III) (both of which are impacted by Petitioner’s habitual
offender status pursuant to Mich. Comp. Laws § 777.21(3)).

                                                          4
 Case 1:21-cv-00118-HYJ-SJB ECF No. 3, PageID.58 Filed 02/09/21 Page 5 of 12




opinions_orders/case_search/pages/default.aspx?SearchType=2&PartyName=thomas+mark+a&

CourtType_PartyName=3&PageIndex=0&PartyOpenOnly=0 (visited Feb. 5, 2021).

               Where a petitioner has failed to properly pursue an avenue of appellate review

available to him, the time for seeking review at that level is counted under § 2244(d)(1)(A). See

28 U.S.C. § 2244(d)(1)(A) (time for filing a petition pursuant to § 2254 runs from “the date on

which the judgment became final by the conclusion of direct review or the expiration of time for

seeking such review.”) (emphasis added). Petitioner had six months, until March 4, 2013, in which

to a file a delayed application for leave to appeal in the Michigan Court of Appeals. See Mich. Ct.

R. 7.205(G)(3). Because Petitioner failed to file a timely appeal to the Michigan Court of Appeals,

his conviction became final when his time for seeking review in that court expired. See Williams

v. Birkett, 670 F.3d 729, 731 (6th Cir. 2012) (holding that a defendant’s conviction became final

when the time for seeking review under Mich. Ct. R. 7.205(F)(3)—the predecessor provision to

Rule 7.205(G)(3)—expired); see also Gonzalez v. Thaler, 565 U.S. 134, 154 (2012) (holding that,

because the Supreme Court can review only judgments of a state’s highest court, where a petitioner

fails to seek review in the state’s highest court, the judgment becomes final when the petitioner’s

time expires for seeking state-court review).

               One year after March 4, 2013, or March 4, 2014, the period of limitation expired.

Petitioner filed his application on January 20, 2021. Obviously he filed more than one year after

the period of limitations began to run. Thus, absent tolling, his application is time-barred.

               The running of the statute of limitations is tolled when “a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or claim

is pending.” 28 U.S.C. § 2244(d)(2); see also Duncan v. Walker, 533 U.S. 167, 181–82 (2001)

(limiting the tolling provision to only state, and not federal, processes); Artuz v. Bennett, 531 U.S.



                                                  5
 Case 1:21-cv-00118-HYJ-SJB ECF No. 3, PageID.59 Filed 02/09/21 Page 6 of 12




4, 8 (2000) (defining “properly filed”). On September 6, 2016, Petitioner—or someone on his

behalf—filed a motion for relief from judgment in the Wayne County Circuit Court. By order

entered March 25, 2019, the court denied relief. The court appointed counsel for Petitioner to

pursue an appeal.

               Petitioner, with the assistance of counsel, filed an application for leave to appeal.

By order entered July 1, 2019, the Michigan Court of Appeals denied leave.                        See

https://courts.michigan.gov/opinions_orders/case_search/pages/default.aspx?SearchType=1&Cas

eNumber=348381&CourtType_CaseNumber=2 (visited Feb. 5, 2021). After the Michigan Court

of Appeals denied leave, Petitioner’s appellate counsel sent Petitioner forms and told him to fill

them out and mail them to the Michigan Supreme Court within 56 days. (Pet., ECF No. 1,

PageID.2.) Mr. Sanders indicates that Petitioner could not because he “is highly medicated,

seriously mentally ill, and has no education or knowledge of law.” (Id.)

               Petitioner’s motion for relief from judgment was “pending” from the date he filed

it in the trial court until the date he could no longer timely file an application for leave to appeal

in the Michigan Supreme Court. See Holbrook v. Curtin, 833 F.3d 612, 619 (6th Cir. 2016) (“[W]e

hold that [Petitioner’s] federal habeas petition was timely filed because AEDPA’s one-year statute

of limitations was tolled during the period in which he could have, but did not, appeal the Michigan

Court of Appeals’ denial of his motion for post-conviction relief.”). Under Michigan law, a party

has 56 days in which to apply for leave to appeal to the Michigan Supreme Court. See Mich. Ct.

R. 7.305(C)(2). Accordingly, Petitioner could have filed his application for leave to appeal to the

Michigan Supreme Court up to, and including, June 20, 2019. On that date, if his period of

limitation had not already expired, it would have commenced to run again.




                                                  6
 Case 1:21-cv-00118-HYJ-SJB ECF No. 3, PageID.60 Filed 02/09/21 Page 7 of 12




               Although 28 U.S.C. § 2244(d)(2) provides that the one-year statute of limitations

is tolled while a duly filed petition for state collateral review is pending, the tolling provision does

not “revive” the limitations period (i.e., restart the clock); it can only serve to pause a clock that

has not yet fully run. Vroman v. Brigano, 346 F.3d 598, (6th Cir. 2001). Once the limitations

period is expired, collateral petitions can no longer serve to avoid a statute of limitations. Id. Even

where the post-conviction motion raises a claim of ineffective assistance of appellate counsel, the

filing of the motion for relief from judgment does not revive the statute of limitations. See

McClendon v. Sherman, 329 F.3d 490, 493–94 (6th Cir. 2003).

               Because Petitioner’s one-year period expired in 2014, his collateral motion filed in

2016 did not serve to revive the limitations period unless there was some other circumstance that

might toll the period of limitation between March 4, 2014, and September 6, 2016. Moreover,

even if the statute were tolled for that entire 30-month period, Petitioner waited another 19 months

after his collateral motion was no longer pending before he filed this petition. Thus, Petitioner

would have to toll the running of the statute for at least another 7 months of that period for his

petition to be timely.

               The one-year limitations period applicable to § 2254 is also subject to equitable

tolling. See Holland v. Florida, 560 U.S. 631, 645 (2010). A petitioner bears the burden of

showing that he is entitled to equitable tolling. Allen v. Yukins, 366 F.3d 396, 401 (6th Cir. 2004).

The doctrine of equitable tolling is to be applied “sparingly.” National R.R. Passenger Corp. v.

Morgan, 536 U.S. 101, 113 (2002). The Sixth Circuit has echoed that caution in the context of

habeas corpus petitions. See, e.g., Watkins v. Deangelo-Kipp, 854 F.3d 846, 851 (6th Cir. 2017)

(“But we must take care to only apply the equitable tolling doctrine ‘sparingly.’”); Ata v. Scutt,

662 F.3d 736, 741 (6th Cir. 2011) (“We have indicated that equitable tolling should be applied



                                                   7
 Case 1:21-cv-00118-HYJ-SJB ECF No. 3, PageID.61 Filed 02/09/21 Page 8 of 12




‘sparingly[.]’”). A petitioner seeking equitable tolling must show: “‘(1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his way’ and prevented

timely filing.” Holland, 560 U.S. at 649 (citing Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).

                Petitioner suggests that he faced extraordinary circumstance that prevented timely

filing. Petitioner states:

        1.      [Petitioner] tried to plea[d] insanity and request an evaluation (competency)
                but his counsel refused to do so. (PageID.2);

        2.      Pleas was taken while [Petitioner] was incompetent and was confused 100%
                . . . incompetence was not considered . . . despite history of mental illness
                medication, and usage of medication the day of the alleged offense and
                hearing. (PageID.2);

        3.      [Petitioner] is highly medicated, seriously mentally ill, and has no education
                or knowledge of law. (PageID.2);

        4.      [D]uring time and date of incident [Petitioner] had refused meds 8 hours
                before and after incident, during court proceedings . . . . (PageID.3);

        5.      [Petitioner] is mentally ill, was in seg and is ignorant to the law. . . .
                [Petitioner] cannot cope with the everyday ordinary demands of life and had
                no clue how to appeal . . . . (PageID.5);

        6.      [Petitioner] lacked capacity to stand trial where the record clearly shows
                that [he] was being treated with psyc[h]otropic medication for
                [schizophrenia], depression, PTSD and stated he could not remember the
                events that occur[r]ed the day of the incident due to the facts that he had not
                been taking his psychological medication. This . . . clearly should have
                warranted a compet[e]ncy hearing since [Petitioner] needed his medication
                to properly function . . . . Failure to properly take medication caused
                memory loss and other side-effects and behaviors. (PageID.6);

        7.      [Petitioner] was diagnosed as a paranoi[d] schizophrenic and to this very
                day he cannot cope with the ordinary [incidents] of life. (PageID.9); and

        8.      [Petitioner] is mentally ill, heavily medicated, ignorant of the law, and had
                no assistance . . . . (PageID.15)

(Pet., ECF No. 1.)




                                                  8
 Case 1:21-cv-00118-HYJ-SJB ECF No. 3, PageID.62 Filed 02/09/21 Page 9 of 12




               The fact that Petitioner is untrained in the law, was proceeding without a lawyer, or

may have been unaware of the statute of limitations does not warrant tolling. See Keeling v.

Warden, Lebanon Corr. Inst., 673 F.3d 452, 464 (6th Cir. 2012) (“Keeling’s pro se status and lack

of knowledge of the law are not sufficient to constitute an extraordinary circumstance and excuse

his late filing.”); Allen, 366 F.3d at 403 (“‘[I]gnorance of the law alone is not sufficient to warrant

equitable tolling.’”) (quoting Rose v. Dole, 945 F.2d 1331, 1335 (6th Cir. 1991)). Petitioner’s

struggles with his mental health, however, could be an extraordinary circumstance that warrants

tolling.

               In Ata, 662 F.3d at 741–42, the Sixth Circuit held that mental incompetence may

be an extraordinary circumstance within the meaning of Holland, 560 U.S. at 631. Merely stating

that a petitioner is mentally ill or incompetent, however, is not enough. To prove mental

incompetence that would toll the statute of limitations, “a petitioner must demonstrate that (1) he

is mentally incompetent, and (2) his mental incompetence caused his failure to comply with the

AEDPA’s statute of limitations.” Ata, at 742. “[A] blanket assertion of mental incompetence is

insufficient to toll the statute of limitations. Rather, a causal link between the mental condition

and untimely filing is required.” Id. In addition, the court applied the standard set forth in Schriro

v. Landrigan, 550 U.S. 465, 474–75 (2007), to determine whether the petitioner has made a

sufficient showing to warrant an evidentiary hearing. An evidentiary hearing is only required

when the petitioner’s allegations are sufficient to support equitable tolling and the assertions are

not refuted by the record or otherwise without merit. Ata, at 742.

               Moreover, even if a petitioner shows that he or she was rendered incompetent by

mental illness at one time, it does not mean that incompetence warrants tolling indefinitely. In

Watkins, 854 F.3d at 846, the Sixth Circuit rejected a claim of equitable tolling because of mental



                                                  9
Case 1:21-cv-00118-HYJ-SJB ECF No. 3, PageID.63 Filed 02/09/21 Page 10 of 12




illness. Although the petitioner had alleged that he was mentally incompetent at the time of trial,

he presented no evidence that his mental health status impaired him during the limitations period

and caused the untimely filing.             Id. at 852 (citing Kitchen v. Bauman, 629 F. App’x 743

(6th Cir. 2015)). The fact that a person is receiving psychotropic medication could weigh more in

favor of his being able to function than not. Miller v. Runyon, 77 F.3d 189, 191–92 (7th Cir. 1996).

Thus, contrary to Petitioner’s suggestion that his taking of psychotropic medication evidences his

incompetence, the fact that Petitioner takes such medications may support the determination that

he was not incompetent.

                  Additionally, the fact that Petitioner has been able to secure assistance to pursue his

motion for relief from judgment and this petition suggests that he is not so incapable that he is

incompetent to protect his rights.2 “The exceptional circumstances that would justify equitable

tolling on the basis of mental incapacity are not present when the party who seeks the tolling has

been able to pursue his or her legal claims during the period of his or her alleged mental

incapacity.” Brown v. McKee, 232 F. Supp. 2d 761, 768 (E.D. Mich. 2002); see also Watkins

(holding that assertion of existing mental illness during the period of limitations does not

demonstrate that the illness caused the delay in filing, especially given that the petitioner filed two

timely motions in state court).

                  There is not an adequate showing in the petition to demonstrate that an

extraordinary circumstance prevented Petitioner from timely filing his petition for the 30-month

period between final judgment and his motion for relief from judgment or the 19-month period




2
  Petitioner was also able to file a 57-page prisoner civil rights case during this alleged period of incompetency:
Thomas v. Mich. Dep’t of Corr. et al., No. 1:16-cv-691 (W.D. Mich.). In Kitchen, the Sixth Circuit stated: “The fact
that Kitchen was able to file a civil action in federal court challenging his confinement within the one-year limitations
period demonstrates that any mental incompetency did not prevent him from pursuing his legal rights in a timely,
albeit unsuccessful, manner.” Kitchen, 629 F. App’x at 748.

                                                          10
Case 1:21-cv-00118-HYJ-SJB ECF No. 3, PageID.64 Filed 02/09/21 Page 11 of 12




after his motion was no longer pending. Similarly, the allegations in the petition do not suffice to

show that Petitioner was diligent in pursuing his rights during those periods. Accordingly,

equitable tolling does not render the petition timely.

               Finally, in McQuiggin v. Perkins, 569 U.S. 383 (2013), the Supreme Court held

that a habeas petitioner who can show actual innocence under the rigorous standard of Schlup v.

Delo, 513 U.S. 298 (1995), is excused from the procedural bar of the statute of limitations under

the miscarriage-of-justice exception. In order to make a showing of actual innocence under Schlup,

a Petitioner must present new evidence showing that “‘it is more likely than not that no reasonable

juror would have convicted [the petitioner.]’” McQuiggin, 569 U.S. at 399 (quoting Schlup, 513

U.S. at 327 (addressing actual innocence as an exception to procedural default)). Because actual

innocence provides an exception to the statute of limitations rather than a basis for equitable

tolling, a petitioner who can make a showing of actual innocence need not demonstrate reasonable

diligence in bringing his claim, though a court may consider the timing of the claim in determining

the credibility of the evidence of actual innocence. Id. at 399–400.

               In the instant case, although Petitioner baldly claims that he is actually innocent, he

proffers no new evidence of his innocence, much less evidence that makes it more likely than not

that no reasonable juror would have convicted him. Schlup, 513 U.S. at 327, 329. To the contrary,

the transcript of the preliminary examination with the entire testimony of the complaining witness

provides support for a determination of guilt on the initial charges of CSC-I and assault with intent

to commit penetration as well as the proposed additional charge of kidnapping. Petitioner

challenges the credibility of that testimony, but there was certainly sufficient evidence to permit

the jury to make that determination. Because Petitioner has wholly failed to provide evidence of




                                                 11
 Case 1:21-cv-00118-HYJ-SJB ECF No. 3, PageID.65 Filed 02/09/21 Page 12 of 12




his actual innocence, he would not be excused from the statute of limitations under 28 U.S.C.

§ 2244(d)(1). His petition therefore appears to be time-barred.

               The Supreme Court has directed the District Court to give fair notice and an

adequate opportunity to be heard before dismissal of a petition on statute of limitations grounds.

See Day, 547 U.S. at 210; see also Nassiri v. Mackie, 967 F.3d 544, 548 (6th Cir. 2020). The

Court will allow Petitioner 28 days to show cause why the petition should not be dismissed as

untimely.

               An order consistent with this opinion will be entered.



Dated:   February 9, 2021                            /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                               12
